                         IN THE UNITED STATES DISTRICT COURT

                          FOR THE EASTERN DISTRICT OF TEXAS
                                     BEAUMONT DIVISION
JAYLAN ROCHARD WILLIAMS, SR.                     §

VS.                                              §                 CIVIL ACTION NO. 1:19cv509
DIRECTOR, TDCJ-CID                               §

                      ORDER ADOPTING THE MAGISTRATE JUDGE’S
                          REPORT AND RECOMMENDATION

       Petitioner Jaylan Rochard Williams, Sr., proceeding pro se, filed the above-styled petition
for writ of habeas corpus pursuant to 28 U.S.C. § 2254. The court previously referred this matter to

the Honorable Zack Hawthorn, United States Magistrate Judge, at Beaumont, Texas, for

consideration pursuant to 28 U.S.C. § 636 and applicable orders of this court. The Magistrate Judge
has submitted a Report and Recommendation of United States Magistrate Judge recommending the

petition be dismissed as barred by the applicable statute of limitations.
       The court has received and considered the Report and Recommendation of United States

Magistrate Judge, along with the record and pleadings. No objections were filed to the Report
and Recommendation.
                                              ORDER

       The findings of fact and conclusions of law of the Magistrate Judge are correct and the report

of the Magistrate Judge is ADOPTED as the opinion of the court. A final judgment shall be entered

denying this petition in accordance with the recommendation of the Magistrate Judge.

       In addition, the court is of the opinion petitioner is not entitled to a certificate of
appealability. An appeal from a judgment denying federal habeas relief may not proceed unless a

judge issues a certificate of appealability. See 28 U.S.C. § 2253. The standard for a certificate of

appealability requires the petitioner to make a substantial showing of the denial of a federal
constitutional right. See Slack v. McDaniel, 529 U.S. 473, 483-84; Elizalde v. Dretke, 362 F.3d 323,

328 (5th Cir. 2004). To make a substantial showing, the petitioner need not demonstrate that he
would prevail on the merits. Rather, he must demonstrate that the issues he raises are subject to

debate among jurists of reason, that a court could resolve the issues raised in a different manner, or
that the questions presented are worthy of encouragement to proceed further. See Slack, 529 U.S.

at 483-84. Any doubt regarding whether to grant a certificate of appealability should be resolved
in favor of the petitioner, and the severity of the penalty imposed may be considered in making this

determination. See Miller v. Johnson, 200 F.3d 274, 280-81 (5th Cir. 2000).

        In this case, the petitioner has not shown that the issue of whether his petition is barred by
the applicable statute of limitations is subject to debate among jurists of reason. The factual and

legal issues raised by petitioner have been consistently resolved adversely to his position and the
questions presented are not worth of encouragement to proceed further. As a result, a certificate of

appealability shall not issue in this matter.

      SIGNED this the 29 day of June, 2021.




                                      ____________________________
                                      Thad Heartfield
                                      United States District Judge
